Exhibit 10.1

 

COMPANY NO. 03512889

 

THE COMPANIES ACT 1985

 

 

PRIVATE COMPANY LIMITED BY SHARES

 

 

ARTICLES OF ASSOCIATION

 

OF

 

ACTIVE HOTELS LIMITED

 

(Adopted by written resolution passed on 21 September 2004)

 

PRELIMINARY

 

1.                                       These Articles constitute the Articles
of the Company.  Table A is excluded for the purposes of section 8(2) of the
Act.

 

INTERPRETATION

 

2.                                       In these Articles:

 

2.1                                 the following words and expressions have the
following meanings:

 

“2006 Exercise Period” means the period beginning on the third Business Day
after the directors have served the 2006 Valuation Report on each B Ordinary
Shareholder and ending on the tenth Business Day after such date of service;

 

“2006 Valuation Report” means the Valuation Report prepared by the directors in
accordance with Article 46 below which sets out the Option Price for any shares
subject to an Exercise Notice during the 2006 Exercise Period;

 

“2007 Exercise Period” means the period beginning on the third Business Day
after the directors have served the 2007 Valuation Report on each B Ordinary
Shareholder and ending on the tenth Business Day after such date of service;

 

“2007 Valuation Report” means the Valuation Report prepared by the directors in
accordance with Article 46 below which sets out the Option Price for any shares
subject to an Exercise Notice during the 2007 Exercise Period;

 

“2008 Exercise Period” means the period beginning on the third Business Day
after the directors have served the 2008 Valuation Report on each B Ordinary
Shareholder and ending on the tenth Business Day after such date of service;

 

1

--------------------------------------------------------------------------------


 

“2008 Valuation Report” means the Valuation Report prepared by the directors in
accordance with Article 46 below which sets out the Option Price for any shares
subject to an Exercise Notice during the 2008 Exercise Period;

 

“A Ordinary Shareholder” means the holder of the A Ordinary Shares in the
Company unless there is more than one holder of the A Ordinary Shares in which
case any reference in these Articles to the “A Ordinary Shareholder” shall be
construed as meaning the holder of the majority of the A Ordinary Shares or in
the event that there is no such majority holder, to each of the holders of the A
Ordinary Shares;

 

“A Ordinary Shares” means the A Ordinary Shares of 0.1 pence each in the
Company;

 

“Accounts” means the audited balance sheet and profit and loss account of the
Company, including all notes, reports, statements and other documents annexed to
them;

 

“Act” means the Companies Act 1985 including any statutory modification or
re-enactment thereof for the time being in force;

 

“address” in relation to an electronic communication, includes any number or
address used for the purposes of such communication;

 

“Adjustment” means an adjustment to the shares and/or the Option Price in
accordance with Article 56 below;

 

“Arbitrator” means PwC or such other person appointed pursuant to Article 50;

 

“Articles” means the articles of association of the Company;

 

“auditors” means the auditors of the Company;

 

“Bad Leaver” means a B Ordinary Shareholder who ceases to be an employee of the
Company other than as a Good Leaver;

 

“B Ordinary Shareholder” means any holder of B Ordinary Shares in the Company;

 

“B Ordinary Shares” means the B Ordinary Shares of 0.1 pence each in the
Company;

 

“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are generally open for business in London;

 

“Call Exercise Notice” means the notice of exercise of the Call Option setting
out the number of B Ordinary Shares in relation to which the A Ordinary
Shareholder intends to exercise the Call Option

 

“Call Option” means the call option granted by each B Ordinary Shareholder to
the A Ordinary Shareholder under Article 38;

 

2

--------------------------------------------------------------------------------


 

“clear days” in relation to the period of a notice means that period excluding
the day when the notice is given or deemed to be given and the day for which it
is given or on which it is to take effect;

 

“communication” means the same as in the Electronic Communications Act 2000;

 

“director” means, except where the context otherwise requires, a director of the
Company and “directors” means the directors or any of them acting as the board
of directors of the Company;

 

“electronic communication” means the same as in the Electronic Communications
Act 2000;

 

“Exercise Date” means the date on which any B Ordinary Shareholder or the A
Ordinary Shareholder (as the case may be) serves an Exercise Notice;

 

“Exercise Notice” means a Call Exercise Notice or a Put Exercise Notice (as the
case may be);

 

“Fair Market Value” means a price per share determined in accordance with
Article 44;

 

“Good Leaver” means a B Ordinary Shareholder who ceases to be an employee of the
Company as a result of his:

 

(i)            death; or

 

(ii)           being dismissed by reason of absence from work due to ill health
or accident (save for ill health which arises as a result of an abuse of drink
or drugs), provided that the relevant B Ordinary Shareholder delivers to the
Company a medical certificate signed by a doctor duly evidencing his ill health
or accident and provided further that the Company reserves the right to require
such B Ordinary Shareholder to undergo a medical examination by a doctor or
consultant nominated by it; or

 

(iii)          retirement once the B Ordinary Shareholder reaches the age of 60;
or

 

(iv)          being made redundant by the Company;

 

“Granted Securities” means B Ordinary Shares which have been subscribed at a
price of 0.1 pence per share;

 

“holder” in relation to shares means the member whose name is entered in the
register of members as the holder of the shares;

 

“Institute of Chartered Accountants” means the Institute of Chartered
Accountants in England & Wales, whose postal address is Chartered Accountants’
Hall, PO Box 433, London EC2P 2BJ;

 

“Office” means the registered office of the Company;

 

“Option” means either or both of the Call Option and the Put Option (as the
context requires);

 

3

--------------------------------------------------------------------------------


 

“Option Price” means in respect of Granted Securities which have Vested and in
respect of Purchased Securities Fair Market Value and in respect of Granted
Securities which have not Vested 0.1 pence per share;

 

“Priceline” means Priceline.com, Incorporated whose principal place of business
is 800 Connecticut Avenue, Norwalk, CT06854, USA;

 

“Priceline Shares” means common stock, of par value $0.008 per share of
Priceline registered on NASDAQ or of such other par value as such common stock
may convert into;

 

“Purchased Securities” means B Ordinary Shares which have been subscribed at a
price of £16.9235 per share;

 

“Put Exercise Notice” means the notice of exercise of the Put Option setting out
the number of B Ordinary Shares in relation to which any B Ordinary Shareholder
intends to exercise the Put Option;

 

“Put Option” means the put option granted by the A Ordinary Shareholder to each
B Ordinary Shareholder under Article 39;

 

“PwC” means Pricewaterhouse Coopers LLP of 1 Embankment Place, London, WC2N 6RH;

 

 “Seal” means the common seal of the Company and includes any official seal kept
by the Company by virtue of sections 39 or 40 of the Act;

 

“Shares” means the A Ordinary Shares and the B Ordinary Shares in the Company;

 

“secretary” means the secretary of the Company or any other person appointed to
perform the duties of the secretary of the Company, including a joint, assistant
or deputy secretary;

 

“Securities Act” means the U.S. Securities Exchange Act of 1934, as amended, and
all rules and regulations promulgated thereunder;

 

“United Kingdom” means Great Britain and Northern Ireland;

 

“Valuation Report” means the report prepared by the directors in accordance with
Article 46; and

 

“Vest” means the process of a B Ordinary Shareholder becoming entitled (i) to
exercise the Put Option in respect of Granted Shares and (ii) to be paid an
Option Price equal to Fair Market Value for such Shares (as defined in
Article 44).

 

2.2                                 powers of delegation shall not be
restrictively construed but the widest interpretation shall be given to them;

 

4

--------------------------------------------------------------------------------


 

2.3                                 the word “directors” in the context of the
exercise of any power contained in the Articles includes any committee
consisting of one or more directors, any director holding executive office and
any local or divisional board, manager or agent of the company to which or, as
the case may be, to whom the power in question has been delegated;

 

2.4                                 no power of delegation shall be limited by
the existence or, except where expressly provided by the terms of delegation,
the exercise of that or any other power of delegation;

 

2.5                                 except where expressly provided by the terms
of delegation, the delegation of a power shall not exclude the concurrent
exercise of that power by any other body or person who is for the time being
authorised to exercise it under the Articles or under another delegation of the
power;

 

2.6                                 unless the context otherwise requires, words
or expressions contained in these Articles bear the same meaning as in the Act
but excluding any statutory modification thereof not in force when the Articles
become binding on the Company;

 

2.7                                 references to a document being executed
include references to its being executed under hand or under seal or by any
other method;

 

2.8                                 unless the context otherwise requires, any
reference to “writing” or “written” shall include any method of reproducing
words or text in a legible and non-transitory form;

 

2.9                                 save where specifically required or
indicated otherwise words importing one gender shall be treated as importing any
gender, words importing individuals shall be treated as importing corporations
and vice versa, words importing the singular shall be treated as importing the
plural and vice versa, and words importing the whole shall be treated as
including a reference to any part thereof;

 

2.10                           clause and paragraph headings are inserted for
ease of reference only and shall not affect construction.

 

SHARE CAPITAL

 

3.                                       The authorised share capital of the
Company is £7,650 divided into 7,460,839 A Ordinary Shares of 0.1 pence each and
189,161 B Ordinary Shares of 0.1 pence each.

 

RIGHTS ATTACHING TO SHARES

 

4.                                       The rights and restrictions attaching
to the A Ordinary Shares and the B Ordinary Shares are as follows:

 

Income

 

4.1                                 holders of the A Ordinary Shares and the
holders of the B Ordinary Shares shall be entitled to receive such sums by way
of dividend as the Company may by ordinary resolution declare or as the
directors may determine in either case in accordance with the provisions of the
Act and Articles 156-163 but such that, subject to Articles 4.2

 

5

--------------------------------------------------------------------------------


 

and 4.3 below, the A Ordinary Shares and the B Ordinary Shares need not rank
pari passu for such dividends;

 

4.2                                 holders of the A Ordinary Shares shall, in
priority to the holders of the B Ordinary Shares, be entitled to be paid an
annual dividend that is equal to £1,650,000 (the “Threshold Amount”);

 

4.3                                 holders of the A Ordinary Shares and the
holders of the B Ordinary Shares (as if the same constituted one class of share)
shall then be entitled to the balance of any dividend that the Company may by
ordinary resolution declare after the payment of the amount equal to the
Threshold Amount referred to in Article 4.2 above, such balance to be shared
among the holders of the A Ordinary Shares and the B Ordinary Shares (as if the
same constituted one class of share) pro rata according to the amount fully paid
up on the A Ordinary Shares and B Ordinary Shares (including any amount of share
premium paid thereon);

 

Capital

 

4.4                                 the assets of the Company available for
distribution to holders remaining after payment of all other debts and
liabilities of the Company (and of the costs, charges and expenses of any
winding up) shall be distributed amongst the holders of the A Ordinary Shares
and the holders of the B Ordinary Shares pari passu as if they were all shares
of the same class;

 

Voting

 

4.5                                 every holder of A Ordinary Shares and B
Ordinary Shares who (being an individual) is present or (being a corporation) is
present by a duly authorised representative (not being himself a member entitled
to vote) shall have one vote for every such share of which he is the holder.

 

AUTHORITY TO ALLOT

 

5.                                       The directors are generally and
unconditionally authorised pursuant to section 80 of the Act to allot relevant
securities (within the meaning of section 80(2) of the Act).  The authority
hereby conferred shall, subject to section 80(7) of the Act, be for a period of
five years from the date of adoption of these Articles unless renewed varied or
revoked by the Company in general meeting and the maximum amount of relevant
securities which may be allotted pursuant to such authority shall be the
authorised but as yet unissued share capital of the Company at the date of
adoption of these Articles or, where the authority is renewed, at the date of
the renewal.

 

6.                                       The directors shall be entitled under
the authority contained in Article 5 or any renewal thereof to make at any time
prior to the expiry of such authority any offer or agreement which would or
might require relevant securities of the Company to be allotted after the expiry
of such authority.

 

7.                                       The provisions of sections 89(1) and
90(1) to (6) of the Act shall not apply to the Company.

 

6

--------------------------------------------------------------------------------


 

8.             Subject to the provisions of the Act and without prejudice to any
rights attached to any existing shares, any share may be issued with such rights
or restrictions as the Company may by ordinary resolution determine or, subject
to and in default of such determination, as the directors shall determine.

 

9.             Subject to the provisions of the Act, shares may be issued which
are to be redeemed or are liable to be redeemed at the option of the Company or
the holder on such terms and in such manner as may be provided by the Articles.

 

10.           Subject to the provisions of Articles 5 to 9 inclusive, the
provisions of the Act and to any resolution of the Company in general meeting
passed pursuant to those provisions:

 

10.1         all unissued shares for the time being in the capital of the
Company (whether forming part of the original or any increased share capital)
shall be at the disposal of the directors; and

 

10.2         the directors may allot (with or without conferring a right of
renunciation), grant options over, or otherwise dispose of them to such persons
on such terms and conditions and at such times as they think fit.

 

11.           The Company may exercise the powers of paying commissions
conferred by the Act.  Subject to the provisions of the Act, any such commission
may be satisfied by the payment of cash or by the allotment of fully or partly
paid shares or partly in one way and partly in the other.

 

12.           Except as required by law, no person shall be recognised by the
Company as holding any share upon any trust and (except as otherwise provided by
the Articles or by law) the Company shall not be bound by or recognise any
interest in any share except an absolute right to the entirety thereof in the
holder.

 

SHARE CERTIFICATES

 

13.           Every member, upon becoming the holder of any shares, shall be
entitled without payment to one certificate for all the shares of each class
held by him (and, upon transferring a part of his holding of shares of any
class, to a certificate for the balance of such holding) or several certificates
each for one or more of his shares upon payment for every certificate after the
first of such reasonable sum as the directors may determine.  Every certificate
shall be sealed with the Seal or executed in such other manner as the directors
may approve, having regard to the Act and the provisions of the Articles, and
shall specify the number, class and distinguishing numbers (if any) of the
shares to which it relates and the amount or respective amounts paid up
thereon.  The Company shall not be bound to issue more than one certificate for
shares held jointly by several persons and delivery of a certificate to one
joint holder shall be a sufficient delivery to all of them.

 

14.           If a share certificate is defaced, worn-out, lost or destroyed, it
may be renewed on such terms (if any) as to evidence and indemnity and payment
of the expenses reasonably incurred by the Company in investigating evidence as
the directors may determine but

 

7

--------------------------------------------------------------------------------


 

otherwise free of charge, and (in the case of defacement or wearing-out) on
delivery up of the old certificate.

 

LIEN

 

15.           The Company shall have a first and paramount lien on every share
(not being a fully paid share) for all moneys (whether presently payable or not)
payable at a fixed time or called in respect of that share.  The directors may
at any time declare any share to be wholly or in part exempt from the provisions
of this Article 15.  The Company’s lien on a share shall extend to any amount
payable in respect of it.

 

16.           The Company may sell in such manner as the directors determine any
shares on which the Company has a lien if a sum in respect of which the lien
exists is presently payable and is not paid within fourteen clear days after
notice has been given to the holder of the share or to the person entitled to it
in consequence of the death or bankruptcy of the holder, demanding payment and
stating that if the notice is not complied with the shares may be sold.

 

17.           To give effect to a sale the directors may authorise some person
to execute an instrument of transfer of the shares sold to, or in accordance
with the directions of, the purchaser.  The title of the transferee to the
shares shall not be affected by any irregularity in or invalidity of the
proceedings in reference to the sale.

 

18.           The net proceeds of the sale, after payment of the costs, shall be
applied in payment of so much of the sum for which the lien exists as is
presently payable, and any residue shall (upon surrender to the Company for
cancellation of the certificate for the shares sold and subject to a like lien
for any moneys not presently payable as existed upon the shares before the sale)
be paid to the person entitled to the shares at the date of the sale.

 

CALLS ON SHARES AND FORFEITURE

 

19.           Subject to the terms of allotment, the directors may make calls
upon the members in respect of any moneys unpaid on their shares (whether in
respect of nominal value or premium) and each member shall (subject to receiving
at least fourteen clear days’ notice specifying when and where payment is to be
made) pay to the Company as required by the notice the amount called on his
shares.  A call may be required to be paid by instalments.  A call may, before
receipt by the Company of any sum due thereunder, be revoked in whole or part
and payment of a call may be postponed in whole or part.  A person upon whom a
call is made shall remain liable for calls made upon him notwithstanding the
subsequent transfer of the shares in respect whereof the call was made.

 

20.           A call shall be deemed to have been made at the time when the
resolution of the directors authorising the call was passed.

 

21.           The joint holders of a share shall be jointly and severally liable
to pay all calls in respect thereof.

 

22.           If a call remains unpaid after it has become due and payable, the
person from whom it is due and payable shall pay interest on the amount unpaid
from the day it became due and

 

8

--------------------------------------------------------------------------------


 

payable until it is paid and shall also pay all costs and expenses incurred by
the Company as determined by the directors in order to procure payment of the
sums due or in consequence of the non-payment of such sums.  The rate of
interest shall be the rate fixed by the terms of allotment of the share or in
the notice of the call or, if no rate is fixed, at the appropriate rate (as
defined by the Act) but the directors may waive payment of the interest, costs
and expenses wholly or in part.

 

23.           An amount payable in respect of a share on allotment or at any
fixed date, whether in respect of nominal value or premium or as an instalment
of a call, shall be deemed to be a call and if it is not paid the provisions of
the Articles shall apply as if that amount had become due and payable by virtue
of a call.

 

24.           Subject to the terms of allotment, the directors may make
arrangements on the issue of shares for a difference between the holders in the
amounts and times of payment of calls on their shares.

 

25.           The directors may, if they think fit, receive from any member
willing to advance the same all or any part of the moneys uncalled and unpaid
upon any shares held by him, and upon all or any of the moneys so advanced may
(until the same would, but for such advance, become payable) pay interest at
such rate as may be agreed upon between the directors and the member paying such
sum in advance.

 

26.           If a call remains unpaid after it has become due and payable, the
directors may give to the person from whom it is due not less than fourteen
clear days’ notice requiring payment of the amount unpaid together with any
interest which may have accrued plus expenses or costs determined in accordance
with Article 22.  The notice shall name the place where payment is to be made
and shall state that if the notice is not complied with the shares in respect of
which the call was made will be liable to be forfeited.

 

27.           If the notice is not complied with any share in respect of which
it was given may, before the payment required by the notice has been made, be
forfeited by a resolution of the directors and the forfeiture shall include all
dividends or other moneys payable in respect of the forfeited shares and not
paid before the forfeiture.

 

28.           Subject to the provisions of the Act, a forfeited share may be
sold, re-allotted or otherwise disposed of on such terms and in such manner as
the directors determine either to the person who was before the forfeiture the
holder or to any other person and at any time before sale, re-allotment or other
disposition, the forfeiture may be cancelled on such terms as the directors
think fit.  Where for the purposes of its disposal a forfeited share is to be
transferred to any person the directors may authorise some person to execute an
instrument of transfer of the share to that person.

 

29.           A person any of whose shares have been forfeited shall cease to be
a member in respect of them and shall surrender to the Company for cancellation
the certificate for the shares forfeited but shall remain liable to the Company
for all moneys which at the date of forfeiture were presently payable by him to
the Company in respect of those shares with interest at the rate at which
interest was payable on those moneys before the forfeiture or, if no interest
was so payable, at the appropriate rate (as defined in the Act) plus costs and
expenses from the date of forfeiture until payment but the directors may waive

 

9

--------------------------------------------------------------------------------


 

payment wholly or in part or enforce payment without any allowance for the value
of the shares at the time of forfeiture or for any consideration received on
their disposal.

 

30.           A statutory declaration by a director or the secretary that a
share has been forfeited on a specified date shall be conclusive evidence of the
facts stated in it as against all persons claiming to be entitled to the share
and the declaration shall (subject to the execution of an instrument of transfer
if necessary) constitute a good title to the share and the person to whom the
share is disposed of shall not be bound to see to the application of the
consideration, if any, nor shall his title to the share be affected by any
irregularity in or invalidity of the proceedings in reference to the forfeiture
or disposal of the share.

 

TRANSFER OF SHARES

 

31.           The directors shall not register any transfer of B Ordinary
Shares:

 

31.1         unless such transfer is made in accordance with the provisions of
Articles 38 to 60 (Put and Call Option); or

 

31.2         such transfer is made in accordance with the provisions of Articles
72 to 79 (Pre-Emption Transfers) and (i) such transfer is made after 3
April 2008 and (ii) the transfer is not being made pursuant to any exercise of
the Put Option or the Call Option.

 

32.           The directors may at any time register any transfer of B Ordinary
Shares if such transfer is made in accordance with Articles 61 to 71 (Drag Along
and Tag Along).

 

33.           The directors shall register any transfer of A Ordinary Shares
which complies with the provisions of these Articles.

 

34.           Subject to such of the restrictions set out in these Articles as
may be applicable, any member may transfer all or any of his shares by
instrument of transfer in writing in any usual form or in any other form which
the directors may approve.  The instrument of transfer shall be executed by or
on behalf of the transferor and, unless the share is fully paid, by or on behalf
of the transferee and the transferee shall remain the holder of the shares and
as such a member of the Company until the name of the transferee is entered in
the Register of Members in respect thereof.

 

35.           If the directors refuse to register a transfer of a share they
shall within two months after the date on which the transfer was lodged with the
Company send to the transferee notice of the refusal.

 

36.           No fee shall be charged for the registration of any instrument of
transfer or other document relating to or affecting the title to any share.

 

37.           The Company shall be entitled to retain any instrument of transfer
which is registered, but any instrument of transfer which the directors refuse
to register shall be returned to the person lodging it when notice of the
refusal is given.

 

10

--------------------------------------------------------------------------------


 

PUT AND CALL OPTION

 

38.           Each B Ordinary Shareholder grants to the A Ordinary Shareholder
an Option to purchase the Granted Securities and the Purchased Securities for
the Option Price on the terms and subject to the conditions of these Articles
(the “Call Option”).

 

39.           The A Ordinary Shareholder grants to each B Ordinary Shareholder
an Option to sell the Granted Securities and the Purchased Securities to the A
Ordinary Shareholder for the Option Price on the terms and subject to the
conditions of these Articles (the “Put Option”).

 

40.           The A Ordinary Shareholder may exercise the Call Option with
respect to:

 

40.1         any Granted Securities that have Vested and/or 1/3 of the Purchased
Securities held by each B Ordinary Shareholder by serving a Call Exercise Notice
on any B Ordinary Shareholder at any time during the 2006 Exercise Period;
and/or

 

40.2         any Granted Securities that have Vested and/or 2/3rd of the
Purchased Securities held by each B Ordinary Shareholder (less any Purchased
Securities or Granted Securities previously held by that B Ordinary Shareholder
which have been acquired by the A Ordinary Shareholder pursuant to an earlier
exercise of the Put Option or the Call Option) by serving a Call Exercise Notice
on any B Ordinary Shareholder at any time during the 2007 Exercise Period;
and/or

 

40.3         any Granted Securities that have Vested and/or any Purchased
Securities held by each B Ordinary Shareholder (less any Purchased Securities or
Granted Securities previously held by that B Ordinary Shareholder which have
been acquired by the A Ordinary Shareholder pursuant to an earlier exercise of
the Put Option or the Call Option) by serving a Call Exercise Notice on any B
Ordinary Shareholder at any time during the 2008 Exercise Period.

 

41.           Each B Ordinary Shareholder if he is an employee or a Good Leaver
may exercise the Put Option with respect to:

 

41.1         any of its Granted Securities that have Vested and/or 1/3 of its
Purchased Securities by serving a Put Exercise Notice on the A Ordinary
Shareholder at any time during the 2006 Exercise Period; and/or

 

41.2         any of its Granted Securities that have Vested and/or 2/3rd of its
Purchased Securities (less any Purchased Securities or Granted Securities
previously held by it which have been acquired by the A Ordinary Shareholder
pursuant to an earlier exercise of the Put Option or the Call Option) by serving
a Put Exercise Notice on the A Ordinary Shareholder at any time during the 2007
Exercise Period; and/or

 

41.3         any of its Granted Securities that have Vested and/or any of its
Purchased Securities (less any Purchased Securities or Granted Securities
previously held by it which have been acquired by the A Ordinary Shareholder
pursuant to an earlier exercise of the Put Option or the Call Option) by serving
a Put Exercise Notice on the A Ordinary Shareholder at any time during the 2008
Exercise Period.

 

42.           Notwithstanding the foregoing, if any B Ordinary Shareholder is a
Bad Leaver, the A Ordinary Shareholder may, with respect to:

 

11

--------------------------------------------------------------------------------


 

42.1         any Granted Securities of that B Shareholder that have Vested on or
before the 184th day preceding the date upon which the B Ordinary Shareholder
ceases to be an employee of the Company, exercise the Call Option immediately or
at any time thereafter by serving a Call Exercise Notice on the B Ordinary
Shareholder; and/or

 

42.2         any Granted Securities of that B Shareholder that have Vested after
the 184th day preceding the date upon which the B Ordinary Shareholder ceases to
be an employee of the Company, exercise the Call Option by serving a Call
Exercise Notice on the B Ordinary Shareholder at any time not less than 183 days
after the date upon which such Granted Securities have Vested; and

 

42.3         any Granted Securities of that B Shareholder that have not Vested,
exercise the Call Option immediately or at any time thereafter.

 

43.           An Exercise Notice shall constitute a legally binding contract
between the relevant B Ordinary Shareholder and the A Ordinary Shareholder for
the sale and purchase of the entire legal and beneficial interest in the number
of shares specified in the Exercise Notice free from any claim, charge, lien or
encumbrance, and with all rights attached thereto at the Completion Date.

 

44.           Subject to Article 45 below, where the Option Price is to be the
Fair Market Value, such Fair Market Value shall be the price per share as at the
date of the most recent Valuation Report as being in the directors’ opinion the
fair value of a share as between a willing seller and a willing buyer (with no
discount to reflect the unquoted status of the shares) provided that the
directors, in determining the fair value of such shares shall:

 

44.1         determine the sum which a willing buyer would offer to a willing
seller for the whole of the issued share capital of the Company;

 

44.2         divide the resultant figure by the number of issued shares
(assuming that all outstanding options or rights to acquire shares have been
exercised in full (whether or not yet exercisable) and assuming that any shares
available to be allotted to employees or directors of the Company pursuant to
any employees’ share scheme have been allotted and assuming that any Granted
Securities in the Company have Vested);

 

44.3         base their valuation on the latest Accounts of the Company and any
projections or forecasts prepared by the directors, and for the avoidance of
doubt the directors shall not base their valuation on any financial statements,
projections or forecasts prepared by any other person which have not been first
approved by a simple majority of the directors of the Company,

 


BUT SO THAT THERE SHALL BE NO ADDITION OR SUBTRACTING OF ANY PREMIUM OR DISCOUNT
ARISING IN RELATION TO THE SIZE OF THE HOLDING THE SUBJECT OF THE RELEVANT
TRANSFER, OR IN RELATION TO ANY RESTRICTIONS ON THE TRANSFERABILITY OF THE
SHARES ARISING ONLY OUT OF THE PROVISIONS OF THE ARTICLES AND PROVIDED FURTHER
THAT THE DIRECTORS SHALL TAKE INTO ACCOUNT IN RELATION TO DETERMINING THE
APPROPRIATE FIGURE FOR ARTICLE 40.1 ABOVE ANY

 

12

--------------------------------------------------------------------------------


 


BONA FIDE OFFER FROM ANY THIRD PARTY TO PURCHASE THE ENTIRE ISSUED SHARE CAPITAL
THE SUBJECT OF AN EXERCISE NOTICE.

 

45.           If (i) any B Ordinary Shareholder ceases to be an employee of the
Company for whatever reason and (ii) the A Ordinary Shareholder elects to
exercise the Call Option pursuant to Article 42 above, the Option Price shall be
the Option Price of the shares referred to in the relevant Exercise Notice as at
the date of the most recent Valuation Report, provided that if:

 

(a)           the most recent Valuation Report was delivered to the parties on
or before the date which is four months prior to the service of the Call
Exercise Notice on the relevant B Ordinary Shareholder, the A Ordinary
Shareholder shall arrange for the directors to prepare an updated Valuation
Report and serve it on the parties and the Option Price as set out in such
updated Valuation Report shall be the relevant Option Price for the purposes of
this Article 45; or

 

(b)           (i) the Call Exercise Notice is exercised within four months of
the service of the most recent Valuation Report on the relevant B Ordinary
Shareholder and (ii) an event or circumstance has occurred since the most recent
Valuation Report such that the Fair Market Value of the Shares as set out in the
most recent Valuation Report does not correspond to the Fair Market Value of the
Shares as at the date of service of the relevant Call Exercise Notice, the A
Ordinary Shareholder or the holders of a majority of the B Ordinary Shares may
arrange for the directors to prepare an updated Valuation Report and serve it on
the parties and the Option Price as set out in such updated Valuation Report
shall be the relevant Option Price for the purposes of this Article 45.

 

46.           The directors shall prepare the Valuation Report, which shall set
out the Fair Market Value of the Shares as at the date of the Valuation Report
and shall serve the Valuation Report on the A Ordinary Shareholder and the B
Ordinary Shareholder, on or about 20 March 2006, 20 March 2007, and 20
March 2008 respectively.

 

47.           The Fair Market Value of the shares as set out in the Valuation
Report shall be final and binding on the parties, save that if the holders of a
majority of the B Ordinary Shares serve notice on the A Ordinary Shareholder
that the Fair Market Value as set out in the relevant Valuation Report does not,
in their opinion reflect the true Fair Market Value of the shares, either party
may within 10 Business Days of the date of such notice refer the matter to the
Arbitrator.

 

48.           Within 20 Business Days of referral of the matter to the
Arbitrator pursuant to Article 47 above, each of the A Ordinary Shareholder and
the relevant B Ordinary Shareholder shall submit to the Arbitrator its own
determination of the Fair Market Value of the shares specified in the Exercise
Notice, including an explanation of the basis of its valuation, the methodology
applied and key assumptions used.  As soon as reasonably practicable thereafter,
the Arbitrator will determine and notify the parties in writing which of the two
parties’ valuation (the “Closer Valuation”) more closely reflects in the opinion
of the Arbitrator the Fair Market Value of the shares specified in the Exercise
Notice and the Closer Valuation shall be deemed to be Fair Market Value for the
purposes of determining the Option Price for such shares.

 

13

--------------------------------------------------------------------------------


 

49.           The decision of the Arbitrator shall, save in the case of manifest
error, be final and binding on the A Ordinary Shareholder and the relevant B
Ordinary Shareholder.  The costs incurred by the Arbitrator shall be borne by
the party whose valuation is not adopted by the Arbitrator as reflecting the
Fair Market Value of the shares specified in the Exercise Notice.

 

50.           The parties shall use all reasonable endeavours to appoint PwC as
the Arbitrator within 14 days of the service of any notice pursuant to Articles
47 and 59 or such later date as the parties may agree.  If PwC shall not agree
to accept such appointment, the Arbitrator shall be appointed by agreement
between the parties or, if they do not so agree within 7 days of the service of
such notice, the appointment shall be made by the President, for the time being,
of the Institute of Chartered Accountants on the application of either party.

 

51.           Completion of the sale and purchase of the shares (or, in the case
of the partial exercise of an Option, the number of the shares referred to in
the relevant Exercise Notice) (“Completion”) shall take place at the offices of
the Company on either (i) the date specified in the relevant Exercise Notice
being no less than 10 and no more than 12 Business Days after service of the
relevant Exercise Notice or (ii) in the event that the matter is referred to the
Arbitrator in accordance with Article 48, the date being 10 Business Days after
the date upon which the Arbitrator publishes its decision (the “Completion
Date”).

 

52.           At Completion, the B Ordinary Shareholder shall deliver or procure
the delivery to the A Ordinary Shareholder of:

 

52.1         a duly executed transfer or transfers in respect of the number of
the shares referred to in the relevant Exercise Notice in favour of the A
Ordinary Shareholder or such person(s) as the A Ordinary Shareholder may direct;

 

52.2         the share certificate(s) representing the shares referred to in the
relevant Exercise Notice (or an express indemnity in a form reasonably
satisfactory to the A Ordinary Shareholder in the case of any share
certificate(s) found to be missing); and

 

52.3         such other documents as may be necessary to enable the A Ordinary
Shareholder or its nominee(s) to obtain a good title to the shares referred to
in the relevant Exercise Notice.

 

53.           Subject to compliance by the relevant B Ordinary Shareholder with
its obligations set out in Article 52, on Completion the A Ordinary Shareholder
will pay to the relevant B Ordinary Shareholder the Option Price.  The Option
Price shall be satisfied either in cash or at the choice of the A Ordinary
Shareholder by the allotment of Priceline Shares to the relevant B Ordinary
Shareholder in accordance with Article 54.

 

54.           If pursuant to Article 53 above, the A Ordinary Shareholder elects
to satisfy the Option Price by way of the allotment of Priceline Shares, the
aggregate number of Priceline Shares to be allotted to the relevant B Ordinary
Shareholder shall be calculated as follows:

 

14

--------------------------------------------------------------------------------


 

 

No of Priceline Shares =

Option Price  x Y

 

 

the Issue Price

 

 

 

where the Issue Price is the closing price of Priceline Shares as reported on
NASDAQ on the last day prior to the date of Completion on which NASDAQ was open
for business; and

 

Y is the number of B Ordinary Shares referred to in the relevant Exercise
Notice.

 

55.           Until the Completion Date, the relevant B Ordinary Shareholder
shall be entitled to exercise all voting and other rights attached to the shares
referred to in the relevant Exercise Notice and shall be entitled to receive and
retain all dividends and other distributions in respect of the shares.

 

56.           If any of the events in Article 57 occurs, such adjustments (if
any) shall be made as may be required to the number and/or description of the
shares and/or to the Option Price so as to preserve as far as possible the
equivalent economic value of the rights of the parties immediately prior to the
relevant event having regard to any diluting or concentrating effect of the
relevant event and the redesignation of, or replacement with any other
securities of, the shares.

 

57.           The events referred to in Article 56 are the occurrence of any of
the following in relation to the shares:

 

57.1         a sub-division, consolidation or reclassification of the shares;

 

57.2         a distribution (whether by way of bonus, capitalisation or similar
issue or otherwise) by the Company to existing holders of the shares of (i)
additional shares or (ii) other share capital or securities or (iii) securities,
rights or warrants granting the right to a distribution of shares or to
purchase, subscribe or receive shares or any other shares or securities or
assets (other than the payment of a cash dividend);

 

57.3         the reclassification of, or a change in, the shares (other than one
referred to in Article 57.2);

 

57.4         the consolidation, amalgamation or merger of the Company with or
into another entity (other than a consolidation, amalgamation or merger
following which the Company is the surviving entity and which does not result in
any reclassification of, or change in, the shares); or

 

57.5         any event in respect of the shares analogous to any of the
foregoing events or otherwise having a diluting or concentrating effect on the
market value of the shares.

 

58.           Any adjustment made in accordance with Article 56 shall have
effect from the date of the relevant event in Article 56.

 

59.           The nature of any adjustment required to be made in accordance
with Article 57 shall be determined by the directors of the Company within 10
Business Days of the occurrence of any of the events referred to in Article 57
above, save that if the holders of a majority of the B Ordinary Shares serve
notice on the A Ordinary Shareholder

 

15

--------------------------------------------------------------------------------


 

that the adjustment determined by the directors pursuant to this Article 59 does
not, in their opinion reflect the true adjustment that is required, either party
may within 10 Business Days of the date of such notice refer the matter to the
Arbitrator.

 

60.           Articles 38 to 60 shall only be amended with the consent of the
holders of a majority of the B Ordinary Shares.

 

TAG ALONG RIGHTS

 

61.           If the effect of any transfer of shares by the A Ordinary
Shareholder would, if completed, enable any person or persons acting in concert
with each other to, directly or indirectly own shares of the Company carrying
the right to 50% or more of the total number of votes which could be cast at a
general meeting, the transferor shall procure the making by the proposed
transferee (the “Offeror”) of an Offer to all of the B Ordinary Shareholders.

 

62.           An Offer means an unconditional offer, open for acceptances for
not less than 21 days, to purchase the B Ordinary Shares held by the recipient
of an Offer for a consideration (in cash or with a cash alternative) and on
terms no less favourable than the most favourable terms provided by such person
during the twelve months preceding and including the proposed date of such
transfer in relation to shares of the Company.

 

63.           Every B Ordinary Shareholder on receipt of an Offer shall be bound
within 21 days of the date of such Offer (which date shall be specified therein)
either to accept or reject such offer in writing (and in default of so doing
shall be deemed to have rejected the Offer) (the “Offer Period”).

 

64.           In the event that an Offer is made, then no member shall transfer
shares to the Offeror unless, in relation to every acceptance received within
the Offer Period from members, the Offeror executes all such documents, pays all
such consideration and does all such other acts or things which are necessary to
be done by the Offeror to transfer the shares of the accepting members to the
Offeror in accordance with the terms of the Offer.

 

65.           In the event that, pursuant to an Offer being made in accordance
with Article 61, the Offeror becomes the holder or has agreed to become the
holder of shares conferring the right in aggregate to exercise 90% or more of
the votes which could be cast at a general meeting, then if so requested by any
member within 10 Business Days after the end of the Offer Period, the Offeror
shall be bound to purchase from such member all (but not some only) of the
Shares at a price per share equal to and on terms no less favourable than those
on which the Offer must be made in accordance with Article 61.  The provisions
of Article 61 shall apply mutatis mutandis to any transfer of shares in
accordance with this Article 65.

 

16

--------------------------------------------------------------------------------


 

DRAG ALONG RIGHTS

 

66.           If the A Ordinary Shareholder (the “Seller”) wishes to transfer
shares in the Company representing in aggregate not less than 50% of the A
Ordinary Shares of the Company (the “Majority Holding”) to any third party (the
“Purchaser”), then the Seller shall procure (as far as it is able) that the
Purchaser makes the same offer or offers to all the other shareholders of the
Company for the same consideration per respective share as the consideration it
is to receive from the Purchaser in respect of the transfer of the Majority
Holding to the Purchaser (the “Drag Along Price”).

 

67.           The Seller shall give notice to the Company of:

 

(i)            its intention to transfer the Majority Holding to the Purchaser;

(ii)           the Drag Along Price; and

(iii)          the requirement that all Shares issued at the time of such notice
(other than the shares held by the Seller) are required to be transferred to the
Purchaser for the Drag Along Price,

 

(the “Drag Along Notice”).

 

68.           Upon receipt of the Drag Along Notice, the Company shall procure
that such notice is delivered promptly to each B Ordinary Shareholder.

 

69.           The giving of a Drag Along Notice by the Seller to the Company in
accordance with Article 67 shall have the effect of obliging the holder from
time to time of any B Ordinary Shares to sell to the Purchaser (or its nominee)
the B Ordinary Shares for the Drag Along Price.

 

70.           Completion of the sale of the B Ordinary Shares shall take place
on the date of completion of the transfer of the Majority Holding.

 

71.           The directors shall pay any purchase money received from the
Purchaser with respect to the B Ordinary Shares into a separate bank account in
the Company’s name and shall hold such money on trust (but without interest) for
the owner of the B Ordinary Shares until he (if necessary) delivers up his
certificate for the relevant B Ordinary Shares to the Company when he shall
thereupon be paid the purchase money.

 

PRE-EMPTION TRANSFERS

 

72.           No member or person entitled by transmission shall transfer or
dispose of or agree to transfer or dispose of or grant any interest or right in
any B Ordinary Share (hereinafter a “transferee”) without first offering the
same for transfer to the A Ordinary Shareholder.  Such offer may be in respect
of all or part only of the B Ordinary Shares held by the proposing transferor
and shall be made by the proposing transferor by the giving in writing of a
notice to the Company (a “Transfer Notice”).

 

73.           Each Transfer Notice shall specify the number and class of shares
offered (the “Sale Shares”) and (unless the Transfer Notice is deemed given as
provided by these Articles) the price per share at which the Sale Shares are
offered (the “Specified Price”) and the identity(ies) of the proposed
transferee(s) (if any) and it shall

 

17

--------------------------------------------------------------------------------


 

constitute the directors as the agent of the proposed transferor for the sale of
the Sale Shares to the A Ordinary Shareholder.

 

74.           Upon receipt by the Company of the Transfer Notice the directors
shall forthwith give written notice to the A Ordinary Shareholder of the number
and description of the Sale Shares and the Specified Price and the identity(ies)
of the proposed transferee(s) (if any) inviting each of such holders to state by
notice in writing to the Company within 60 days whether he is willing to
purchase any of the Sale Shares and, if so, what maximum number of the Sale
Shares (“Maximum”) he is willing to purchase, and shall also forthwith give a
copy of such notice to the proposing transferor.

 

75.           Within 30 days of the expiration of the said period of 60 days the
directors shall allocate to the A Ordinary Shareholder the Maximum, provided
that if the Maximum stated in all notices served pursuant to Article 74 exceeds
the aggregate number of Sale Shares, the number of shares to be allocated to
each A Ordinary Shareholder shall be scaled down pro rata to the size of the
Maximum set forth in the notice.

 

76.           Forthwith upon such allocation being made, the A Ordinary
Shareholder shall be bound to pay to the Company (as agent for the proposing
transferor) the total sale proceeds for the transfer of the number of shares
allocated to the A Ordinary Shareholder pursuant to Article 75 at the price per
share equal to the Specified Price (the “Proceeds”) and each A Ordinary
Shareholder shall accept a transfer of such number of shares and the proposing
transferor shall be bound forthwith upon payment of the Proceeds to deliver to
the Company (as agent for the A Ordinary Shareholder) such documents as are
required to transfer such shares to the A Ordinary Shareholder.

 

77.           If in any case the proposing transferor, after having become bound
to transfer Sale Shares as aforesaid makes default in so doing the Company may
receive the Proceeds and the directors may appoint some person to execute
instruments of transfer of such Sale Shares in favour of the A Ordinary
Shareholder and shall thereupon, subject to such transfers being properly
stamped, cause the name of the A Ordinary Shareholder to be entered in the
Register of Members as the holder of those Sale Shares allocated to him as
aforesaid and shall hold the Proceeds in trust for the proposing transferor. 
The issue of a receipt by the Company therefor shall be a good discharge to the
A Ordinary Shareholder and after its name shall have been entered in the
Register of Members in exercise of the aforesaid power the validity of the
transactions shall not be questioned by any person.

 

78.           If, at the expiration of the period of 30 days referred to in
Article 75 above, any of the Sale Shares have not been allocated in accordance
with the provisions of Article 77, the proposing transferor may at any time
within a period of 60 days after the expiration of the said period of 30 days
referred to in Article 75 above transfer such unallocated Sale Shares to the
proposed transferee(s) (if any) specified in the Transfer Notice, or to any
other person at any price per Share not being less than the Specified Price
provided that the Board may require to be satisfied on reasonable grounds that
such unallocated Sale Shares are being transferred in pursuance of a bona fide
sale for the consideration stated in the transfer without any deduction, rebate
or allowance whatsoever to the transferee and if not so satisfied may refuse to
register the instrument of transfer.

 

18

--------------------------------------------------------------------------------


 

TRANSMISSION OF SHARES

 

79.           If a member dies the survivor or survivors where he was a joint
holder, and his personal representatives where he was a sole holder or the only
survivor of joint holders, shall be the only persons recognised by the Company
as having any title to his interest; but nothing herein contained shall release
the estate of a deceased member from any liability in respect of any share which
had been jointly held by him.

 

80.           A person becoming entitled to a share in consequence of the death
or bankruptcy of a member may, upon such evidence being produced as the
directors may properly require, elect either to become the holder of the share
or to have some person nominated by him registered as the transferee.  If the
person so becoming entitled shall elect to become registered as the holder he
shall give notice to the Company to that effect.  If he elects to have another
person registered he shall execute an instrument of transfer of the share to
that person.  All the Articles relating to the transfer of shares shall apply to
the notice or instrument of transfer as if it were an instrument of transfer
executed by the member and the death or bankruptcy of the member had not
occurred.  The provisions of this Article shall apply to any person becoming
entitled to a share in consequence of the merger or consolidation of any member
being a corporation as they apply to any person becoming entitled to a share in
consequence of the death or bankruptcy of a member.

 

81.           A person becoming entitled to a share in consequence of the death
or bankruptcy of a member shall have the rights to which he would be entitled if
he were the holder of the share, except that he shall not, before being
registered as the holder of the share, be entitled in respect of it to attend or
vote at any meeting of the Company or at any separate meeting of the holders of
any class of shares in the Company. 

 

ALTERATION OF SHARE CAPITAL

 

82.           The Company may by ordinary resolution:

 

82.1         increase its share capital by new shares of such amount as the
resolution prescribes;

 

82.2         consolidate and divide all or any of its share capital into shares
of larger amount than its existing shares;

 

82.3         subject to the provisions of the Act, sub-divide its shares, or any
of them, into shares of smaller amount and the resolution may determine that, as
between the shares resulting from the sub-division, any of them may have any
preference or advantage as compared with the others; and

 

82.4         cancel shares which, at the date of the passing of the resolution,
have not been taken or agreed to be taken by any person and diminish the amount
of its share capital by the amount of the shares so cancelled.

 

83.           Whenever as a result of a consolidation of shares any members
would become entitled to fractions of a share, the directors may, on behalf of
those members, sell the shares representing the fractions for the best price
reasonably obtainable to any person (including, subject to the provisions of the
Act, the Company) and distribute the net proceeds of sale in due proportion
among those members, and the directors may

 

19

--------------------------------------------------------------------------------


 

authorise some person to execute an instrument of transfer of the shares to, or
in accordance with the directions of, the purchaser.  The transferee shall not
be bound to see to the application of the purchase money nor shall his title to
the shares be affected by any irregularity in or invalidity of the proceedings
in reference to the sale.

 

84.           Subject to the provisions of the Act, the Company may by special
resolution reduce its share capital, any capital redemption reserve and any
share premium account in any way.

 

PURCHASE OF OWN SHARES

 

85.           Subject to the provisions of the Act, the Company may purchase its
own shares (including any redeemable shares) and, if it is a private company,
make a payment in respect of the redemption or purchase of its own shares
otherwise than out of distributable profits of the Company or the proceeds of a
fresh issue of shares.

 

GENERAL MEETINGS

 

86.           All general meetings other than annual general meetings shall be
called extraordinary general meetings.

 

87.           The directors may call general meetings and, on the requisition of
members pursuant to the provisions of the Act, shall forthwith proceed to
convene an extraordinary general meeting for a date not later than eight weeks
after receipt of a requisition.  If there are not within the United Kingdom
sufficient directors to call a general meeting, any director or any member of
the Company may call a general meeting.

 

NOTICE OF GENERAL MEETINGS

 

88.           An annual general meeting and an extraordinary general meeting
called for the passing of a special resolution shall be called by at least
twenty-one clear days’ notice.  All other extraordinary general meetings shall
be called by at least fourteen clear days’ notice but a general meeting may be
called by shorter notice if it is so agreed:

 

88.1         in the case of an annual general meeting, by all the members
entitled to attend and vote thereat; and

 

88.2         in the case of any other meeting, by a majority in number of the
members having a right to attend and vote being a majority together holding not
less than ninety-five per cent in nominal value of the shares giving that right
or such other majority as has been decided on by elective resolution of the
members under the Act.

 

89.           The notice shall specify the time and place of the meeting and the
general nature of the business to be transacted and, in the case of an annual
general meeting, shall specify the meeting as such.

 

90.           Subject to the provisions of these Articles and to any
restrictions imposed on any shares, the notice shall be given to all members to
all persons entitled to a share in consequence of the death or bankruptcy of a
member and to the auditors.

 

20

--------------------------------------------------------------------------------


 

91.           The accidental omission to give notice of a meeting to, or the
non-receipt of notice of a meeting by, any person entitled to receive notice
shall not invalidate the proceedings at that meeting.

 

92.           Where for any purpose an ordinary resolution of the Company is
required, a special or extraordinary resolution shall also be effective.  Where
for any purpose an extraordinary resolution is required, a special resolution
shall also be effective.

 

PROCEEDINGS AT GENERAL MEETINGS

 

93.           No business shall be transacted at any meeting unless a quorum is
present.  Two persons entitled to vote upon the business to be transacted, each
being a member or a proxy for a member or a duly authorised representative of a
corporation, shall be a quorum. 

 

94.           If such a quorum is not present within half an hour from the time
appointed for the meeting, or if during the meeting such a quorum ceases to be
present, the meeting shall stand adjourned to the same day in the next week at
the same time and place or to such time and place as the directors may
determine.

 

95.           The chairman, if any, of the board of directors or in his absence
some other director nominated by the directors shall preside as chairman of the
meeting, but if neither the chairman nor such other director (if any) be present
within fifteen minutes after the time appointed for holding the meeting and
willing to act, the directors present shall elect one of their number to be
chairman and, if there is only one director present and willing to act, he shall
be chairman.

 

96.           If no director is willing to act as chairman, or if no director is
present within fifteen minutes after the time appointed for holding the meeting,
the members present and entitled to vote shall choose one of their number to be
chairman.

 

97.           A director shall, notwithstanding that he is not a member, be
entitled to attend and speak at any general meeting and at any separate meeting
of the holders of any class of shares in the Company.

 

98.           The chairman may, with the consent of a meeting at which a quorum
is present (and shall if so directed by the meeting), adjourn the meeting from
time to time and from place to place, but no business shall be transacted at an
adjourned meeting other than business which might properly have been transacted
at the meeting had the adjournment not taken place.  Where a meeting is
adjourned for fourteen days or more, at least seven clear days’ notice shall be
given specifying the time and place of the adjourned meeting and the general
nature of the business to be transacted.  Otherwise it shall not be necessary to
give any such notice.

 

99.           A resolution put to the vote of a meeting shall be decided on a
show of hands unless before, or on the declaration of the result of, the show of
hands a poll is duly demanded by the chairman or any member present in person or
by proxy or duly authorised representative and entitled to vote.

 

100.         Unless a poll is duly demanded a declaration by the chairman that a
resolution has been carried or carried unanimously, or by a particular majority,
or lost, or not carried by a

 

21

--------------------------------------------------------------------------------


 

particular majority and an entry to that effect in the minutes of the meeting
shall be conclusive evidence of the fact without proof of the number or
proportion of the votes recorded in favour of or against the resolution.

 

101.         The demand for a poll may, before the poll is taken, be withdrawn
but only with the consent of the chairman and a demand so withdrawn shall not be
taken to have invalidated the result of a show of hands declared before the
demand was made.

 

102.         A poll shall be taken as the chairman directs and he may appoint
scrutineers (who need not be members) and fix a time and place for declaring the
result of the poll.  The result of the poll shall be deemed to be the resolution
of the meeting at which the poll was demanded.

 

103.         In the case of an equality of votes, whether on a show of hands or
on a poll, the chairman shall be entitled to a casting vote in addition to any
other vote he may have.

 

104.         A poll demanded on the election of a chairman or on a question of
adjournment shall be taken forthwith.  A poll demanded on any other question
shall be taken either forthwith or at such time and place as the chairman
directs not being more than thirty days after the poll is demanded.  The demand
for a poll shall not prevent the continuance of a meeting for the transaction of
any business other than the question on which the poll was demanded.  If a poll
is demanded before the declaration of the result of a show of hands and the
demand is duly withdrawn, the meeting shall continue as if the demand had not
been made.

 

105.         No notice need be given of a poll not taken forthwith if the time
and place at which it is to be taken are announced at the meeting at which it is
demanded.  In any other case at least seven clear days’ notice shall be given
specifying the time and place at which the poll is to be taken.

 

106.         A resolution in writing executed by or on behalf of each member who
would have been entitled to vote upon it if it had been proposed at a general
meeting at which he was present shall be as effectual as if it had been passed
at a general meeting duly convened and held and may consist of several
instruments in the like form each executed by or on behalf of one or more
members.

 

VOTES OF MEMBERS

 

107.         Subject to any rights or restrictions attached to any shares, on a
show of hands every member who (being an individual) is present in person or
(being a corporation) is present by a duly authorised representative, not being
himself a member entitled to vote, shall have one vote and on a poll every
member shall have one vote for every share of which he is the holder.

 

108.         In the case of joint holders the vote of the senior who tenders a
vote, whether in person or by proxy, shall be accepted to the exclusion of the
votes of the other joint holders; and seniority shall be determined by the order
in which the names of the holders stand in the register of members.

 

22

--------------------------------------------------------------------------------


 

109.         A member in respect of whom an order has been made by any court
having jurisdiction (whether in the United Kingdom or elsewhere) in matters
concerning mental disorder may vote, whether on a show of hands or on a poll, by
his receiver, curator bonis or other person authorised in that behalf appointed
by that court, and any such receiver, curator bonis or other person may, on a
poll, vote by proxy.  Evidence to the satisfaction of the directors of the
authority of the person claiming to exercise the right to vote shall be
deposited at the Office, or at such other place as is specified in accordance
with the Articles for the deposit of instruments of proxy, not less than 48
hours before the time appointed for holding the meeting or adjourned meeting at
which the right to vote is to be exercised and in default the right to vote
shall not be exercisable.

 

110.         No member shall vote at any general meeting or at any separate
meeting of the holders of any class of shares in the Company, either in person
or by proxy, in respect of any share held by him unless all moneys presently
payable by him in respect of that share have been paid.

 

111.         No objection shall be raised to the qualification of any voter
except at the meeting or adjourned meeting at which the vote objected to is
tendered, and every vote not disallowed at the meeting shall be valid.  Any
objection made in due time shall be referred to the chairman whose decision
shall be final and conclusive.

 

112.         On a poll votes may be given either personally or by proxy.  A
member may appoint more than one proxy to attend on the same occasion.  A member
entitled to more than one vote need not, if he votes, use all his votes or cast
all the votes he uses the same way.

 

113.         The appointment of a proxy shall be executed by or on behalf of the
appointor and shall be in any form which is usual or which the directors may
approve.

 

114.         The appointment of a proxy shall be deemed to include the right to
demand, or join in demanding, a poll.  The appointment of a proxy shall also be
deemed to confer authority to vote on any amendment of a resolution put to the
meeting for which it is given as the proxy thinks fit.  The appointment of a
proxy shall, unless it provides to the contrary, be valid for any adjournment of
the meeting as well as for the meeting to which it relates.  Deposit of an
appointment of a proxy shall not preclude a member from attending and voting at
the meeting or at any adjournment thereof.

 

115.         The appointment of a proxy and any authority under which it is
executed or a copy of such authority certified notarially or in some other way
approved by the directors may:

 

115.1       in the case of an instrument in writing, be deposited at the Office
or at such other place within the United Kingdom as is specified in the notice
convening the meeting or in any instrument of proxy sent out by the Company in
relation to the meeting not less than 48 hours before the time for holding the
meeting or adjourned meeting at which the person named in the instrument
proposes to vote; or

 

115.2       in the case of an appointment contained in an electronic
communication, where an address has been specified for the purpose of receiving
electronic communications:

 


115.2.1                    IN THE NOTICE CONVENING THE MEETING, OR

 

23

--------------------------------------------------------------------------------


 


115.2.2                    IN ANY INSTRUMENT OF PROXY SENT OUT BY THE COMPANY IN
RELATION TO THE MEETING, OR

 


115.2.3                    IN ANY INVITATION CONTAINED IN AN ELECTRONIC
COMMUNICATION TO APPOINT A PROXY ISSUED BY THE COMPANY IN RELATION TO THE
MEETING,

 

be received at such address not less than 48 hours before the time for holding
the meeting or adjourned meeting at which the person named in the appointment
proposes to vote;

 

115.3       in the case of a poll taken more than 48 hours after it is demanded,
be deposited or received as aforesaid after the poll has been demanded and not
less than 24 hours before the time appointed for the taking of the poll; or

 

115.4       where the poll is not taken forthwith but is taken not more than 48
hours after it was demanded, be delivered at the meeting at which the poll was
demanded to the chairman or to the secretary or to any director;

 

and an appointment of proxy which is not deposited, delivered or received in a
manner so permitted shall be invalid.

 

116.         A vote given or poll demanded by proxy or by the duly authorised
representative of a corporation shall be valid notwithstanding the previous
determination of the authority of the person voting or demanding a poll unless
notice of the determination was received by the Company at the Office or at such
other place at which the instrument of proxy was duly deposited or, where the
appointment of the proxy was contained in an electronic communication, at the
address at which such appointment was duly received before the commencement of
the meeting or adjourned meeting at which the vote is given or the poll demanded
or (in the case of a poll taken otherwise than on the same day as the meeting or
adjourned meeting) the time appointed for taking the poll.

 

NUMBER OF DIRECTORS

 

117.         Unless otherwise determined by ordinary resolution, the number of
directors (other than alternate directors) shall not be subject to any maximum
but shall not be less than two.  A sole director may exercise all the powers and
discretions expressed by the Articles to be vested in the directors generally.

 

ALTERNATE DIRECTORS

 

118.         Any director (other than an alternate director) may appoint any
other director, or any other person approved by resolution of the directors and
willing to act, to be an alternate director and may remove from office an
alternate director so appointed by him.  Any appointment or removal of an
alternate director shall be by notice to the Company signed by the director
making or revoking the appointment or in any other manner approved by the
directors.  The notice may be:

 

118.1       delivered personally to the secretary or to a director other than
the director making or revoking the appointment; or

 

24

--------------------------------------------------------------------------------


 

118.2       sent by post in a prepaid envelope addressed to the Office or to
another address designated by the directors for that purpose or by leaving it at
the Office or such other address; or

 

118.3       sent by electronic communication to an address designated by the
directors for that purpose.

 

119.         The appointment or removal of an alternate director shall take
effect when the notice is deemed delivered in accordance with Articles 118 or
121 (as the case may be) or on such later date (if any) specified in the notice.

 

120.         An alternate director shall be entitled to receive notice of all
meetings of directors and of all meetings of committees of directors of which
his appointor is a member, to attend and vote at any such meeting at which the
director appointing him is not personally present, and generally to perform all
the functions of his appointor as a director in his absence but shall not be
entitled to receive any remuneration from the Company for his services as an
alternate director.

 

121.         An alternate director shall cease to be an alternate director:

 

121.1       if his appointor ceases to be a director; or

 

121.2       if his appointor revokes his appointment pursuant to Article 128; or

 

121.3       on the happening of any event which, if he were a director, would
cause him to vacate his office as director; or

 

121.4       if he resigns his office by notice to the Company.

 

122.         Save as otherwise provided in the Articles, an alternate director
shall be deemed for all purposes to be a director and shall alone be responsible
for his own acts and defaults and he shall not be deemed to be the agent of the
director appointing him.

 

POWERS OF DIRECTORS

 

123.         Subject to the provisions of the Act, the memorandum and the
Articles and to any directions given by special resolution, the business of the
Company shall be managed by the directors who may exercise all the powers of the
Company.  No alteration of the memorandum or Articles and no such direction
shall invalidate any prior act of the directors which would have been valid if
that alteration had not been made or that direction had not been given.  The
powers given by this Article 123 shall not be limited by any special power given
to the directors by the Articles and a meeting of directors at which a quorum is
present may exercise all powers exercisable by the directors.

 

124.         The directors may, by power of attorney or otherwise, appoint any
person to be the agent of the Company for such purposes and on such conditions
as they determine, including authority for the agent to delegate all or any of
his powers.

 

125.         The directors may exercise the voting power conferred by the shares
in any body corporate held or owned by the Company in such manner in all
respects as they think

 

25

--------------------------------------------------------------------------------


 

fit (including without limitation the exercise of that power in favour of any
resolution appointing its members or any of them directors of such body
corporate, or voting or providing for the payment of remuneration to the
directors of such body corporate).

 

DELEGATION OF DIRECTORS’ POWERS

 

126.         The directors may delegate any of their powers to any committee
consisting of one or more directors.  The directors may also delegate to any
managing director or any director holding any other executive office such of
their powers as the directors consider desirable to be exercised by him.  Any
such delegation shall, in the absence of express provision to the contrary in
the terms of delegation, be deemed to include authority to sub-delegate all or
any of the powers delegated to one or more directors (whether or not acting as a
committee) or to any employee or agent of the company.  Any such delegation may
be made subject to such conditions as the directors may specify, and may be
revoked or altered.  Subject to any conditions imposed by the directors, the
proceedings of a committee with two or more members shall be governed by the
Articles regulating the proceedings of directors so far as they are capable of
applying.

 

127.         The directors may appoint any person to any office or employment
having a designation or title including the word “director” and/or may attach
such a designation or title to any existing office or employment with the
Company and may terminate any such appointment or the use of any such
designation or title.  The inclusion of the word “director” in the designation
or title of any such office or employment shall in no way imply that the holder
is a director of the Company, and the holder shall not thereby be empowered in
any respect to act as, or be deemed to be, a director of the Company for any of
the purposes of the Articles.

 

APPOINTMENT AND REMOVAL OF DIRECTORS

 

128.         Without prejudice to the powers of the Company under section 303 of
the Act to remove a director by ordinary resolution, the holder or holders for
the time being of more than one half in nominal value of the shares giving the
right to attend and vote at a general meeting of the Company may at any time and
from time to time appoint any person who is willing to act to be a director,
either to fill a vacancy or as an additional director, and may remove any
director from office.  Any appointment or removal of a director under this
Article 128 shall be by notice to the Company signed by or on behalf of the
appointor or appointors (which may consist of several documents in the like form
each signed by or on behalf of one or more appointors).  The notice may be:

 

128.1       delivered personally to the secretary or to a director other than
the director being appointed or removed; or

 

128.2       sent by post in a prepaid envelope addressed to the Office or to
another address designated by the directors for that purpose or by leaving it at
the Office or such other address; or

 

128.3       sent by electronic communication to an address designated by the
directors for that purpose.

 

26

--------------------------------------------------------------------------------


 

The appointment or removal shall take effect when the notice is deemed delivered
in accordance with Article 118 or Article 121 (as the case may be) or on such
later date (if any) specified in the notice.

 

129.         The directors shall also have the power to appoint any person who
is willing to act to be a director, either to fill a vacancy or as an addition
to the existing directors, subject to any maximum for the time being in force.

 

DISQUALIFICATION OF DIRECTORS

 

130.         The office of a director shall be vacated if:

 

130.1       he ceases to be a director by virtue of any provision of the Act or
he becomes prohibited by law from being a director; or

 

130.2       he becomes bankrupt or makes any arrangement or composition with his
creditors generally; or

 

130.3       he is, or may be, suffering from mental disorder and either:

 


130.3.1                    HE IS ADMITTED TO HOSPITAL IN PURSUANCE OF AN
APPLICATION FOR ADMISSION FOR TREATMENT UNDER THE MENTAL HEALTH ACT 1983, OR IN
SCOTLAND, AN APPLICATION FOR ADMISSION UNDER THE MENTAL HEALTH (SCOTLAND) ACT
1984; OR

 


130.3.2                    AN ORDER IS MADE BY A COURT HAVING JURISDICTION
(WHETHER IN THE UNITED KINGDOM OR ELSEWHERE) IN MATTERS CONCERNING MENTAL
DISORDER FOR HIS DETENTION OR FOR THE APPOINTMENT OF A RECEIVER, CURATOR BONIS
OR OTHER PERSON TO EXERCISE POWERS WITH RESPECT TO HIS PROPERTY OR AFFAIRS;

 

130.4       he resigns his office by notice to the Company; or

 

130.5       he shall for more than six consecutive months have been absent
without permission of the directors from meetings of the directors held during
that period and the directors resolve that his office be vacated; or

 

130.6       he is convicted of a criminal offence involving fraud or dishonesty
and the directors resolve that he shall for that reason cease to be a director;
or

 

130.7       he is removed as a director in accordance with the provisions of
Article 128; or

 

130.8       he is requested to resign in writing by all of the other directors. 
In calculating the number of directors who are required to make such a request
to the director:


 


130.8.1                    AN ALTERNATE DIRECTOR APPOINTED BY HIM ACTING IN HIS
CAPACITY AS SUCH SHALL BE EXCLUDED; AND


 


130.8.2                    A DIRECTOR AND ANY ALTERNATE DIRECTOR APPOINTED BY
HIM AND ACTING IN HIS CAPACITY AS SUCH SHALL CONSTITUTE A SINGLE DIRECTOR FOR
THIS PURPOSE, SO THAT THE SIGNATURE OF EITHER SHALL BE SUFFICIENT.

 

27

--------------------------------------------------------------------------------


 

REMUNERATION OF DIRECTORS

 

131.         The directors shall be entitled to such remuneration as the Company
may by ordinary resolution determine and, unless the resolution provides
otherwise, the remuneration shall be deemed to accrue from day to day.

 

DIRECTORS’ EXPENSES

 

132.         The directors may be paid all travelling, hotel, and other expenses
properly incurred by them in connection with their attendance at meetings of
directors or committees of directors or general meetings or separate meetings of
the holders of any class of shares or of debentures of the Company or otherwise
in connection with the discharge of their duties.

 

DIRECTORS’ APPOINTMENTS AND INTERESTS

 

133.         Subject to the provisions of the Act the directors may appoint one
or more of their number to the office of managing director or to any other
executive office under the Company and may enter into an agreement or
arrangement with any director for his employment by the Company or for the
provision by him of any services outside the scope of the ordinary duties of a
director.  Any such appointment, agreement or arrangement may be made upon such
terms as the directors determine and they may remunerate any such director for
his services as they think fit.  Any appointment of a director to an executive
office shall terminate if he ceases to be a director but without prejudice to
any claim to damages for breach of the contract of service between the director
and the Company.

 

134.         Subject to the provisions of the Act, and provided that he has
disclosed to the directors the nature and extent of any material interest of his
a director notwithstanding his office:

 

134.1       may be a party to, or otherwise interested in, any transaction or
arrangement with the Company or in which the Company is otherwise interested;

 

134.2       may be a director or other officer of, or employed by, or a party to
any transaction or arrangement with, or otherwise interested in, any body
corporate promoted by the Company or in which the Company is otherwise
interested; and

 

134.3       shall not, by reason of his office, be accountable to the Company
for any benefit which he derives from any such office or employment or from any
such transaction or arrangement or from any interest in any such body corporate
and no such transaction or arrangement shall be liable to be avoided on the
ground of any such interest or benefit.

 

135.         For the purposes of Article 134:

 

135.1       a general notice given to the directors that a director is to be
regarded as having an interest of the nature and extent specified in the notice
in any transaction or arrangement in which a specified person or class of
persons is interested shall be deemed to be a disclosure that the director has
an interest in any such transaction of the nature and extent so specified; and

 

28

--------------------------------------------------------------------------------


 

135.2       an interest of which a director has no knowledge and of which it is
unreasonable to expect him to have knowledge shall not be treated as an interest
of his.

 

DIRECTORS’ BENEFITS, PENSIONS AND INSURANCE

 

136.         The directors may provide benefits, whether by the payment of
gratuities or pensions or by insurance or otherwise, for any director who has
held but no longer holds any executive office or employment with the Company or
with any body corporate which is or has been a subsidiary of the Company or a
predecessor in business of the Company or of any such subsidiary, and for any
member of his family (including a spouse and a former spouse) or any person who
is or was dependent on him, and may (as well before as after he ceases to hold
such office or employment) contribute to any fund and pay premiums for the
purchase or provision of any such benefit.

 

137.         Without prejudice to the provisions of Article 171, the directors
may exercise all the powers of the Company to purchase and maintain insurance
for or for the benefit of any person who is or was:

 

137.1       a director, other officer, employee or auditor of the Company, or
any body which is or was the holding company or subsidiary undertaking of the
Company, or in which the Company or such holding company or subsidiary
undertaking has or had any interest (whether direct or indirect) or with which
the Company or such holding company or subsidiary undertaking is or was in any
way allied or associated; or

 

137.2       a trustee of any pension fund in which employees of the company or
any other body referred to in Article 137 is or has been interested,

 

including without limitation insurance against any liability incurred by such
person in respect of any act or omission in the actual or purported execution or
discharge of his duties or in the exercise or purported exercise of his powers
or otherwise in relation to his duties, powers or offices in relation to the
relevant body or fund.

 

138.         Without prejudice to the generality of Article 136, no director or
former director shall be accountable to the Company or the members for any
benefit provided pursuant to Articles 136 or 137.  The receipt of any such
benefit shall not disqualify any person from being or becoming a director of the
Company.

 

139.         Pursuant to section 719 of the Act, the directors are hereby
authorised to make such provision as may seem appropriate for the benefit of any
persons employed or formerly employed by the Company or any of its subsidiary
undertakings in connection with the cessation or the transfer of the whole or
part of the undertaking of the Company or any subsidiary undertaking.  Any such
provision shall be made by a resolution of the directors in accordance with
section 719.

 

PROCEEDINGS OF DIRECTORS

 

140.         Subject to the provisions of the Articles, the directors may
regulate their proceedings as they think fit.  A director may, and the secretary
at the request of a director shall, call a meeting of the directors.  Notice of
a meeting of the directors shall be deemed to

 

29

--------------------------------------------------------------------------------


 

be properly given to a director if it is given to him personally or by word of
mouth or sent in writing or by electronic communication to him at his last known
address or any other address given by him to the Company for this purpose.  A
director absent or intending to be absent from the United Kingdom may request
that notices of directors’ meetings shall during his absence be sent in writing
or by electronic communication to him at an address given by him to the Company
for this purpose, but such notices need not be given any earlier than notices
given to directors not so absent and, if no such request is made to the
directors, any director may waive notice of a meeting and any such waiver may be
retrospective.

 

141.         Questions arising at a meeting shall be decided by a majority of
votes.  In the case of an equality of votes, the chairman shall be entitled to a
casting vote in addition to any other vote he may have.  A director who is also
an alternate director shall be entitled in the absence of his appointor to a
separate vote on behalf of his appointor in addition to his own vote.

 

142.         The quorum for the transaction of the business of the directors may
be fixed by the directors and unless so fixed at any other number shall be two,
except when there is only one director.  If there is only one director, he may
exercise all the powers and discretions conferred on directors by the Articles. 
A person who holds office only as an alternate director shall, if his appointor
is not present, be counted in the quorum.

 

143.         The directors may appoint one of their number to be the chairman of
the board of directors and may at any time remove him from that office.  Unless
he is unwilling to do so, the director so appointed shall preside at every
meeting of directors at which he is present.  But if there is no director
holding that office, or if the director holding it is unwilling to preside or is
not present within five minutes after the time appointed for the meeting, the
directors present may appoint one of their number to be chairman of the meeting.

 

144.         All acts done by a meeting of directors, or of a committee of
directors, or by a person acting as a director shall, notwithstanding that it be
afterwards discovered that there was a defect in the appointment of any director
or that any of them were disqualified from holding office, or had vacated
office, or were not entitled to vote, be as valid as if every such person had
been duly appointed and was qualified and had continued to be a director and had
been entitled to vote.

 

145.         A resolution in writing signed by all the directors entitled to
receive notice of a meeting of directors or of a committee of directors shall be
as valid and effectual as if it had been passed at a meeting of directors or (as
the case may be) a committee of directors duly convened and held and may consist
of several documents in the like form each signed by one or more directors; but
a resolution signed by an alternate director need not also be signed by his
appointor and, if it is signed by a director who has appointed an alternate
director, it need not be signed by the alternate director in that capacity.

 

146.         The contemporaneous connection of a number of the directors not
less than the quorum, regardless of physical location, by any means of
electronic communication, shall be deemed to constitute a properly held meeting
of the directors so long as the following conditions are met:

 

30

--------------------------------------------------------------------------------


 

146.1       throughout the meeting each of the directors taking part must be
able to:

 


146.1.1                    HEAR EACH OF THE OTHER DIRECTORS TAKING PART; AND

 


146.1.2                    SUBJECT AS MENTIONED BELOW, SEND AND RECEIVE
COMMUNICATIONS SIMULTANEOUSLY TO AND FROM ALL OF THE OTHER DIRECTORS TAKING
PART;

 

146.2       at the beginning and at the conclusion of the meeting the chairman
shall ask all of those who have been a party to the proceedings to acknowledge
their presence and to confirm that they have attended throughout the meeting. 
Such a meeting shall be deemed to take place where it is convened to be held or
(if no director is present in that place) where the largest group of those
participating is assembled, or, if there is no such group, where the chairman of
the meeting is.  The word “meeting” in the Articles shall be construed
accordingly.

 

The meeting shall have been validly conducted notwithstanding that a director
may have been accidentally disconnected during the meeting, so long as a quorum
of directors were connected at all times.  A minute of the proceedings shall be
sufficient evidence of the observance of the necessary formalities if certified
by a director who was party to them.

 

147.         Subject to such disclosure as is required by the Act and the
Articles, a director shall be entitled to vote at any meeting of directors or of
a committee of directors on, and be counted in the quorum present at a meeting
in relation to, any resolution concerning a matter in which he has, directly or
indirectly, an interest or duty which is material and which conflicts or may
conflict with the interests of the Company.

 

SECRETARY

 

148.         Subject to the provisions of the Act, the secretary shall be
appointed by the holder or holders for the time being of more than one half in
nominal value of the shares giving the right to attend and vote at a general
meeting of the Company or the directors for such term, at such remuneration and
upon such conditions as they may think fit and any secretary so appointed may be
removed by such appointor(s).  Any appointment or removal of a secretary under
this Article 148 shall be by notice to the Company signed by or on behalf of the
appointor or appointors (which may consist of several documents in the like form
each signed by or on behalf of one or more appointors).

 

149.         Two or more joint secretaries, each of whom shall have full
authority to act alone and independently of each other, may be appointed
pursuant to the provisions of Article 148.

 

MINUTES

 

150.         The directors shall cause minutes to be made in books kept for the
purpose:

 

150.1       of all appointments of officers made by the directors; and

 

150.2       of all proceedings at meetings of the Company, of the holders of any
class of shares in the Company, and of the directors, and of committees of
directors, including the names of the directors present at each such meeting.

 

31

--------------------------------------------------------------------------------


 

THE SEAL, EXECUTION OF DEEDS

 

151.         If the Company has a Seal, it shall only be used by the authority
of a resolution of the directors, or a committee of directors authorised by the
directors.  The directors (or the committee of directors, as the case may be)
shall determine who may sign any instrument to which the Seal is affixed and
unless otherwise so determined it shall be signed by a director and by the
secretary or by at least two directors.  Any document may be executed under the
Seal by impressing the Seal by mechanical means or by printing the Seal or a
facsimile of it on the document or by applying the Seal or a facsimile of it by
any other means to the document.

 

152.         A document signed, with the authority of a resolution of the
directors, by a director and the secretary or by two directors and expressed (in
whatever form of words) to be executed by the Company has the same effect as if
executed under the Seal.  For the purpose of the preceding sentence only,
“secretary” shall have the same meaning as in the Act and not the meaning given
to it by Article 2.

 

153.         The Company may exercise the powers conferred by section 39 of the
Act with regard to having an official seal for use abroad.

 

RECORD DATES

 

154.         Notwithstanding any other provision of the Articles, the Company or
the directors may fix any date as the record date for any dividend,
distribution, allotment or issue, which may be on or at any time before or after
any date on which the dividend, distribution, allotment or issue is declared,
paid or made.

 

DIVIDENDS

 

155.         Subject to the provisions of the Act, the Company may by ordinary
resolution declare dividends in accordance with the respective rights of the
members, but no dividend shall exceed the amount recommended by the directors.

 

156.         Subject to the provisions of the Act the directors may pay interim
dividends in accordance with the respective rights of the members if it appears
to them that they are justified by the profits of the Company available for
distribution.  Such interim dividends may be paid in cash or wholly or partly by
the distribution of assets.  If the share capital is divided into different
classes, the directors may pay interim dividends on shares which confer deferred
or non-preferred rights with regard to dividend as well as on shares which
confer preferential rights with regard to dividend, but no interim dividend
shall be paid on shares carrying deferred or non-preferred rights if, at the
time of payment, any preferential dividend is in arrear.  The directors may also
pay at intervals settled by them any dividend payable at a fixed rate if it
appears to them that the profits available for distribution justify the
payment.  Provided the directors act in good faith they shall not incur any
liability to the holders of shares conferring preferred rights for any loss they
may suffer by the lawful payment of an interim dividend on any shares having
deferred or non-preferred rights.

 

32

--------------------------------------------------------------------------------


 

157.         Except as otherwise provided by the rights attached to shares, all
dividends shall be declared and paid according to the amounts paid up on the
shares on which the dividend is paid.  All dividends shall be apportioned and
paid proportionately to the amounts paid up on the shares during any portion or
portions of the period in respect of which the dividend is paid; but, if any
share is issued on terms providing that it shall rank for dividend as from a
particular date, that share shall rank for dividend accordingly.

 

158.         A general meeting declaring a dividend may, upon the recommendation
of the directors, direct that it shall be satisfied wholly or partly by the
distribution of assets.

 

159.         Where any difficulty arises in regard to the distribution of assets
pursuant to the payment or declaration of any dividend, the directors may settle
the same and in particular may issue fractional certificates and fix the value
for distribution of any assets and may determine that cash shall be paid to any
member upon the footing of the value so fixed in order to adjust the rights of
members and may vest any assets in trustees.

 

160.         Any dividend or other moneys payable in respect of a share may be
paid by cheque sent by post to the registered address of the person entitled or,
if two or more persons are the holders of the share or are jointly entitled to
it by reason of the death or bankruptcy of the holder, to the registered address
of that one of those persons who is first named in the register of members or to
such person and to such address as the person or persons entitled may in writing
direct.  Every cheque shall be made payable to the order of the person or
persons entitled or to such other person as the person or persons entitled may
in writing direct and payment of the cheque shall be a good discharge to the
Company.  Any joint holder or other person jointly entitled to a share as
aforesaid may give receipts for any dividend or other moneys payable in respect
of the share.

 

161.         No dividend or other moneys payable in respect of a share shall
bear interest against the Company unless otherwise provided by the rights
attached to the share.

 

162.         Any dividend which has remained unclaimed for twelve years from the
date when it became due for payment shall, if the directors so resolve, be
forfeited and cease to remain owing by the Company.

 

ACCOUNTS

 

163.         No member shall (as such) have any right of inspecting any
accounting records or other book or document of the Company except as conferred
by statute or authorised by the directors or by ordinary resolution of the
Company.

 

CAPITALISATION OF PROFITS

 

164.         The directors may with the authority of an ordinary resolution of
the Company:

 

164.1       subject as hereinafter provided, resolve to capitalise any undivided
profits of the Company not required for paying any preferential dividend
(whether or not they are available for distribution) or any sum standing to the
credit of the Company’s share premium account or capital redemption reserve;

 

33

--------------------------------------------------------------------------------


 

164.2       appropriate the sum resolved to be capitalised to the members who
would have been entitled to it if it were distributed by way of dividend and in
the same proportions and apply such sum on their behalf either in or towards
paying up the amounts, if any, for the time being unpaid on any shares held by
them respectively, or in paying up in full unissued shares or debentures of the
Company of a nominal amount equal to that sum, and allot the shares or
debentures credited as fully paid to those members, or as they may direct, in
those proportions, or partly in one way and partly in the other; but the share
premium account, the capital redemption reserve, and any profits which are not
available for distribution may, for the purposes of this Article 164.2, only be
applied in paying up unissued shares to be allotted to members credited as fully
paid;

 

164.3       make such provision by the issue of fractional certificates or by
payment in cash or otherwise as they determine in the case of shares or
debentures becoming distributable under this Article 164 in fractions; and

 

164.4       authorise any person to enter on behalf of all the members concerned
into an agreement with the Company providing for the allotment to them
respectively, credited as fully paid, of any shares or debentures to which they
are entitled upon such capitalisation, any agreement made under such authority
being binding on all such members.

 

NOTICES

 

165.         Any notice to be given to or by any person pursuant to the Articles
(other than a notice calling a meeting of the directors or a committee of the
directors) shall be in writing or shall be given using electronic communications
to an address for the time being notified for that purpose to the person giving
the notice.  The Company may give any notice to a member:

 

165.1       personally; or

 

165.2       by sending it by post in a prepaid envelope addressed to the member
at his registered address or by leaving it at that address; or

 

165.3       by giving it using an electronic communication to an address for the
time being notified to the company by the member.

 

In the case of joint holders of a share, all notices shall be given to the joint
holder whose name stands first in the register of members in respect of the
joint holding and notice so given shall be sufficient notice to all the joint
holders.

 

166.         A member present, either in person or by proxy, at any meeting of
the Company or of the holders of any class of shares in the Company shall be
deemed to have received notice of the meeting and, where requisite, of the
purposes for which it was called.

 

167.         Every person who becomes entitled to a share shall be bound by any
notice in respect of that share which, before his name is entered in the
register of members, has been duly given to a person from whom he derives his
title.

 

34

--------------------------------------------------------------------------------


 

168.         Proof that an envelope containing a notice was properly addressed,
prepaid and posted shall be conclusive evidence that the notice was given. 
Proof that a notice contained in an electronic communication was sent in
accordance with guidance issued by the Institute of Chartered Secretaries and
Administrators shall be conclusive evidence that the notice was given.  A notice
shall be deemed to be given at the expiration of 48 hours after the envelope
containing it was posted or, in the case of a notice contained in an electronic
communication, at the expiration of 48 hours after the time it was sent.

 

169.         A notice may be given by the company to the persons entitled to a
share in consequence of the death or bankruptcy of a member by sending or
delivering it, in any manner authorised by the Articles for the giving of notice
to a member, addressed to them by name, or by the title of representatives of
the deceased, or trustee of the bankrupt or by any like description at the
address, if any, within the United Kingdom supplied for that purpose by the
persons claiming to be so entitled. Until such an address has been supplied, a
notice may be given in any manner in which it might have been given if the death
or bankruptcy had not occurred.

 

WINDING UP

 

170.         If the Company is wound up, the liquidator may, with the sanction
of an extraordinary resolution of the Company and any other sanction required by
the Act, divide among the members in specie the whole or any part of the assets
of the Company and may, for that purpose, value any assets and determine how the
division shall be carried out as between the members or different classes of
members. The liquidator may, with the like sanction, vest the whole or any part
of the assets in trustees upon such trusts for the benefit of the members as he
with the like sanction determines, but no member shall be compelled to accept
any assets upon which there is a liability.

 

INDEMNITY

 

171.         Subject to the provisions of the Act but without prejudice to any
indemnity to which a director may otherwise be entitled, every director or other
officer or auditor of the Company shall be indemnified out of the assets of the
Company against any liability incurred by him in defending any proceedings,
whether civil or criminal, in which judgment is given in his favour or in which
he is acquitted or in connection with any application in which relief is granted
to him by the court from liability for negligence, default, breach of duty or
breach of trust in relation to the affairs of the Company.

 

35

--------------------------------------------------------------------------------